Citation Nr: 0013755	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a claim of entitlement to service connection for a 
right ear disorder, claimed as Eustachian tube dysfunction 
and otitis media, is well grounded.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.


FINDING OF FACT

The veteran has presented no competent evidence of a current 
right ear disorder.


CONCLUSION OF LAW

The claim for service connection for a right ear disorder, 
claimed as Eustachian tube dysfunction and otitis media, is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service medical records disclose that on October 3, 1996, the 
veteran complained of right-sided ear pain for two days.  On 
examination of the ear, there was serous effusion and the 
tympanic membrane was dull.  The canal was clear.  The 
assessment was otitis medica of the right ear.  

The veteran next sought treatment on April 24, 1997, with 
complaints of an earache for two months.  The tympanic 
membrane was dull and there was clear fluid.  The examiner 
diagnosed Eustachian tube dysfunction.  

On follow-up examination on May 5, 1997, the veteran reported 
that he still had occasional right ear pain, improved but not 
resolved.  The tympanic membranes were clear and intact.  
Pertinent diagnoses included allergic Eustachian tube 
dysfunction.

The veteran underwent separation examination on June 25, 
1997.  He denied any ear trouble.  Examination of the ears, 
including the internal canals, was normal.

Post-service VA treatment records show that the veteran gave 
a history of problems with his ears.  In March 1998, he gave 
a history of right ear pain for one year, the most recent 
episode two weeks ago.  On examination, the tympanic 
membranes were dull and the canals were intact.  The examiner 
diagnosed a low grade upper respiratory infection.

The veteran has also offered lay statement on appeal.  He 
maintains that he continues to experience pain and other 
problems with his ear and has been treating himself for an 
ear condition.  He further stated that he should have been 
provided a VA examination.

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has any 
right ear disorder.  Although acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, a veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), and Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  Unsupported by medical evidence, the 
veteran's personal belief, no matter how sincere, cannot form 
the basis of a well-grounded claim. 

There is no post-service objective evidence in the present 
case of a current right ear disability.  The veteran's post-
service complaints of ear problems have been noted in the 
post-service treatment records; however, there have been no 
clinical findings of any ear disorder.  There were express 
findings of essentially normal right ear examination in June 
1997 and March 1998, with no diagnosis of a right ear 
condition.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."  Thus, the veteran's claim is not well grounded 
in the absence of medical evidence showing a current right 
ear disorder.
 
The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, including affording 
the veteran a VA examination, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for right ear 
disorder.  The veteran has not reported any post-service 
treatment for a right ear disorder.  Rather, he stated that 
he treated himself.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a right ear disorder, claimed as 
Eustachian tube dysfunction and otitis media, is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

